Citation Nr: 1722153	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-26 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for migraine headaches, to include as due to undiagnosed illness or secondary to a service-connected disability.  

2.  Entitlement to an initial disability rating in excess of 40 percent for chronic fatigue syndrome (CFS) prior to June 29, 2015, and in excess of 60 percent thereafter.  

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1990 to May 1991, including in the Southwest Asia Theater of operations during the Persian Gulf War.  

These matters come to the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

These matters were previously remanded by the Board in January 2015.  As the requested development has been completed, the matters are now properly returned to the Board for adjudication.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran's previously appealed claim of entitlement to service connection for irritable bowel syndrome (IBS) was granted within an August 2015 RO decision; therefore, it is no longer before the Board.  


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

2.  The Veteran's migraine headaches have been attributed to a known clinical diagnosis, did not have onset during active service or within one year of service discharge, and are not otherwise etiologically related to active service, to include a service-connected disability.  

3.  Prior to June 29, 2015, the Veteran's CFS was manifested by no worse than signs and symptoms that were nearly constant and restricted routine daily activities to 50 to 75 percent of the pre-illness level, or with signs and symptoms that waxed and waned, without resulting periods of incapacitation.  

4.  From June 29, 2015, the Veteran's CFS has been manifested by no worse than signs and symptoms that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  

5.  In April 2015, prior to the promulgation of a decision in the appeal, the Veteran's representative submitted a statement indicating the Veteran's desire to withdraw his claim of entitlement to a TDIU rating.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for migraine headaches, to include as due to undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2016).  

2.  The criteria for an initial disability rating in excess of 40 percent for CFS prior to June 29, 2015, and in excess of 60 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.88b; Diagnostic Code (DC) 6354 (2016).  

3.  The criteria for withdrawal of the Veteran's claim of entitlement to a TDIU rating have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board acknowledges that the May 2017 appellant's brief requests remand of the Veteran's initial rating claim for a current VA examination based upon the fact that the most recent VA CFS examination was conducted in June 2015, nearly two years ago.  The Veteran's representative did not allege that the Veteran's disability had worsened but rather that the last time the Veteran had been examined was "approaching the 2 year period" and that an examination should be ordered to "determine the current severity of his service[-] connected chronic fatigue syndrome."  The Board finds that remand for a current VA examination because of the passage of time is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (VA's duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted); see also 38 C.F.R. § 3.327(a) (2016); VAOPGCPREC 11-95.  Again, the Veteran's representative did not allege that the Veteran's disability had worsened since the June 2015 examination, which is why the Board is not remanding for an examination.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

II.  Service Connection - Migraine Headaches  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110(West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

For certain chronic disorders, including other organic diseases of the nervous system such as migraine headaches, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl, 21 Vet. App. 120; Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may also be granted on a secondary basis for a disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2016).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran claims entitlement to service connection for migraine headaches, to include as due to undiagnosed illness or as secondary to a service-connected disability.  

Regarding the requirement of a current disability, post-service VA and private treatment records document a current diagnosis of migraine headaches.  

To the extent that the Veteran has claimed entitlement to service connection based upon his service during the Persian Gulf War in the Southwest Asia Theater of operations, the Board finds it probative that the evidence of record consistently documents that his claimed migraine headaches are not a chronic multisymptom illness or an undiagnosed illness, but rather a diagnosed condition.  For example, upon VA examination in June 2015, the examiner noted the Veteran's diagnosis of migraine headaches dating back to 2010-11 and concluded that because migraine headaches are considered a diagnosable condition with a relatively well understood etiology, it was less likely that the Veteran's migraine headache condition in and of itself constituted a symptom or manifestation of a chronic multisymptom disease of an unknown etiology.  Given the above, the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable to the Veteran's claim.  

Additionally, the Board notes that service treatment records from the Veteran's period of active service from December 1990 to May 1991 do not document any complaints, treatment, or diagnosis of migraine headaches.  In February 1990, prior to his period of active service, the Veteran reported headaches of two days in duration; he was noted to have a history of migraines with none in the past year and was assessed with probable tension headaches.  However, upon entry to active service in December 1990, a physical examination was unremarkable and the Veteran was noted to be a healthy male.  Moreover, there are no documented complaints of migraine headaches prior to private treatment records in 2008 and VA treatment records in June 2011; additionally, the Veteran specifically denied a history of headaches within October 2007 private treatment records.  See October 2007 Saint Elizabeth Regional Medical Center document, wherein examiner wrote, "Patient denies history of lightheadedness, headaches, history of seizure or stroke."  This weighs against a finding that the Veteran's migraine headaches had onset during active service from December 1990 to May 1991 or have been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As there is no probative evidence that the Veteran's current migraine headaches first manifested during active service or within one-year of service discharge, the regulations regarding presumptive service connection for chronic disease are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The Veteran has also complained of migraine headaches secondary to his service-connected CFS and/or fibromyalgia.  See 38 C.F.R. § 3.310.  While his private physician stated in December 2011 that it was well known that the condition of fibromyalgia "can be" associated with migraine headaches, a September 2011 VA opinion, which also acknowledged a typical association between headaches and CFS or fibromyalgia, noted that the Veteran specifically described migraine headaches separate from these other conditions that began approximately one year prior.  Additionally, upon VA examination in February 2012, the examiner opined that the Veteran's diagnosed migraine headaches were less likely as not caused by, a result of, or aggravated by his service-connected fibromyalgia because the Veteran's migraine headaches occurred independent of other fibromyalgia symptoms and flare-ups.  An August 2015 VA examiner further opined that there was no evidence to support that the Veteran's migraine headaches had been aggravated due to conditions incurred in military service.  The VA opinions outweigh then private opinion.  The examiner's use of "fibromyalgia can be associated with migraine headaches" makes the private opinion speculative.  Given the above, the Board finds that a preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for migraine headaches on a secondary basis.  See 38 C.F.R. §§ 3.102, 3.310.  

Finally, regarding a potential nexus between the Veteran's migraine headaches and active service, a June 2015 VA examiner concluded that there was no evidence that Veteran's migraine headaches, which developed approximately 10 years following his service in the Gulf War, were due to or the result of any specific exposure event that the Veteran may have encountered during his service in the Gulf War.  Additionally, the examiner stated there was no evidence that the Veteran was experiencing migraine headaches in the military service or within one year following his release from active military duty.  As such, the examiner concluded that it was less likely as not that the Veteran's migraine headaches were a direct result of or due to military service.  This is evidence which weighs against the Veteran's claim, to which the Board affords great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board has considered the lay evidence of record, the Veteran's lay statements asserting a relationship between his current migraine headaches and active service, to include a service-connected disability or as directly due to Gulf War exposure, are afforded little probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Additionally, the Board has considered the medical literature and studies submitted by the Veteran; however, it does not reference the specific facts particular to the Veteran's claim, and is therefore, afforded little probative value.  See Wallin v. West, 11 Vet. App. 509 (1998); see also Sacks v. West, 11 Vet. App. 314, 317 (1998).  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for migraine headaches on direct, secondary, and presumptive bases.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Initial Rating - CFS  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim, the Board has considered it from the assigned initial effective date, which the Veteran has not appealed, as well as the currently assigned staged rating period.  

The Veteran's service-connected CFS is currently rated as 40 percent disabling prior to June 29, 2015, and as 60 percent disabling thereafter, under DC 8863-6354.  38 C.F.R. § 4.88b, DC 6354 (2016).  The use of a hyphenated diagnostic code involving DC 8863 indicates a claim based upon 38 C.F.R. § 3.317 for disease analogous to systemic disease, while the DC 6354 most closely fits the evaluating criteria for CFS.  See VA Adjudication Procedure Manual (M21-1MR), Part IV, Subpart ii, Chapter 5, Section F, Paragraph 3.b-3.c (2016).  

Pursuant to DC 6354, which provides ratings for CFS consisting of debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms, a 40 percent disability rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  38 C.F.R. § 4.88b, DC 6354.  A 60 percent disability rating is assigned for signs and symptoms of CFS that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  Id.  A maximum 100 percent disability rating is assigned for signs and symptoms of CFS that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  Id.  For the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  Id., Note.  

The relevant evidence of record reflects that in June 2011, the Veteran's private physician concluded he met the diagnostic criteria for CFS.  The Veteran reported that his fatigue has caused a 50 percent reduction in his activity for at least six months, and his reported symptoms included sore throat at night, mild fever, tender lymph nodes, muscle weakness, muscle pain, prolonged fatigue after exercise, headaches with fatigue, arthralgias, forgetfulness, and insomnia.  

Upon VA examination in August 2011, the examiner diagnosed CFS, which resulted in constant or nearly so symptoms that also waxed and waned, without incapacitating episodes.  The examiner concluded that the Veteran had been restricted to 70 percent of his routine daily activities for over one year.  In September 2011, the Veteran reported worsening CFS, with a decrease in activity level to 75 percent within the past year. 

Upon VA examination in July 2012, the Veteran reported an onset of CFS in 2010, with slowly progressive symptoms.  The examiner noted that continuous medication was required for control of the Veteran's CFS; however, his daily activity level had not been reduced to less than 50 percent of his pre-illness level.  The examiner concluded that his CFS symptoms were nearly constant and restricted his routine daily activities by less than 25 percent of his pre-illness level, without resulting periods of incapacitation.  

Most recently, upon VA examination in June 2015, the Veteran reported significant fatigue with less than 50 percent activity level compared to pre-CFS.  The examiner noted that continuous medication was not required for control of his CFS, but that he had experienced debilitating fatigue which reduced his daily activity level to less than 50 percent of his pre-illness level for 6 months or longer; additionally, he concluded that the Veteran's CFS symptoms resulted in periods of incapacitation for at least 6 weeks in total duration over the past year.  

Based upon a review of the evidence of record discussed above, the Board finds that the preponderance of the evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 40 percent CFS prior to June 29, 2015, and in excess of 60 percent thereafter.  

While the Veteran generally contends that a higher initial rating is warranted for his CFS disability, his lay assertions are of less probative value than the objective medical evidence of record.  See Jandreau, 492 F.3d at1376-77.  Significantly, the objective medical evidence discussed above documents that prior to June 29, 2015, the Veteran's CFS was manifested by no worse than signs and symptoms that were nearly constant which restricted his routine daily activities to 50 to 75 percent of his pre-illness level, without resulting periods of incapacitation.  Similarly, the evidence documents that from June 29, 2015, the Veteran's CFS has been manifested by no worse than signs and symptoms that are nearly constant which restrict his routine daily activities to less than 50 percent of his pre-illness level, or with signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks in total duration per year.  

Given the above, the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2016); see also Gilbert, 1 Vet. App. 49.  

IV.  Withdrawal - TDIU  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In April 2015, the Veteran's representative submitted a statement indicating the Veteran's desire to withdraw his claim of entitlement to a TDIU rating.  As such, there remain no allegations of errors of fact or law with respect to that particular claim for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the Veteran's TDIU claim and it is dismissed.  


ORDER

Service connection for migraine headaches, to include as due to undiagnosed illness, is denied.  

An initial disability rating in excess of 40 percent for chronic fatigue syndrome (CFS) prior to June 29, 2015, and in excess of 60 percent thereafter, is denied.  

The claim of entitlement to a TDIU rating is dismissed.  



____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


